         Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 1 of 13



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,
       Plaintiff,
v.                                                               No. 1:18-cr-01966-JCH

NICK L. MEDEIROS and
BOBBY GREAVES,

       Defendants.


                        MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Nick L. Medeiros’s and Bobby Greaves’s (Defendants)

Motions for Production of Evidence Favorable to the Accused (ECF No. 73) and Disclosure of

Grand Jury Testimony (ECF No. 75).

I.     BACKGROUND

       Defendants are accused in a superseding indictment of defrauding, conspiring to defraud,

and making false statements to federal agencies by abusing the Service-Disabled Veteran-Owned

Small Business Program (SDVOSB), which provides federal contracting assistance to service-

disabled veterans who own small business. Defendants allegedly “misrepresented the

relationship between their small business” – JSR, Inc. and NJM, Inc. – “in order to obtain and

maintain certain federal contracts.” ECF No. 78, 2. Mr. Medeiros’s business, NJM, allegedly

exploited its SDVOSB-status to obtain federal contracts for work that JSR then performed,

despite its lack of SDVOSB-status. ECF No. 77, 2.
            Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 2 of 13



         On March 20, 2020, Defendants filed a Brady 1 motion, claiming that two subsequent

litigation events lead them to believe that the Government may not have turned over all Brady

material.

         First, Defendants claim that during their inspection of documents related to two federal

contracts for work at Cannon Air Force Base, Defendants found a favorable Air Force internal

memorandum (memo) that the Government did not disclose in discovery. The memo said that

NJM was a newly formed SDVOSB with “no history in its own right” and “had partnered with

JSR, a firm well known to Cannon AFB, which provides a reasonable measure of confidence for

performance on this contract.” ECF No. 73 at 2. This memo was issued before Defendants

received the work contract and Defendants claim that the memo is favorable evidence that the

Government did not disclose.

         Second, Defendants requested the file for NJM from the Center for Veterans Enterprise

(CVE), the agency that manages the SDVOSB program. During their inspection of the CVE file

for NJM, Defendants discovered that after a February 2016 anonymous tip leading to the charges

in this case, CVE investigated the facts in the tip and determined that no further action was

required. Again, this CVE file was not disclosed by the Government.

         Defendants are now concerned that possibly more favorable documents exist that the

Government has not provided to Defendants. They therefore move to compel disclosure of 14

types of discovery depending on the phase of the criminal proceedings – pre-trial, trial, and after

the Government rests its case.

         On March 20, Defendants also moved for an order compelling the Government to

disclose the grand jury testimony of all testifying witnesses or, alternatively, for the Court to



1
    Brady v. Maryland, 373 U.S. 83, 83 (1963).
                                                 2
         Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 3 of 13



review the testimony, in camera, of certain witness. Defendants seek disclosure of the transcripts

pursuant to Federal Rule of Criminal Procedure 6(e)’s exceptions for disclosure of grand jury

matter “preliminarily to or in connection with a judicial proceeding,” or where “a defendant who

shows that a ground may exist to dismiss the indictment because of a matter that occurred before

the grand jury.” Fed. R. Crim. P. 6(e)(3)(E)(i), (ii).

II.    DEFENDANTS’ MOTION FOR PRODUCTION OF EVIDENCE FAVORABLE

       TO THE ACCUSED (ECF NO. 73)

       A. Law Governing Discovery in Criminal Cases

       Federal prosecutors’ “duty to disclose in criminal cases arises from at least three sources:

(i) rule 16 of the Federal Rules of Criminal Procedure; (ii) the Due Process Clause of the Fifth

Amendment; and (iii) the Jencks Act.” United States v. Baca, No. CR 16-1613 JB, 2019 WL

2649835, at *34 (D.N.M. June 27, 2019).

               1) Federal Rule of Criminal Procedure 16

       Subpart 16(a)(1)(E) or Fed. R. Crim. P. 16 sets forth the types of the information the

government must disclose to the defendant upon his request:

       books, papers, documents, data, photographs, tangible objects, buildings or
       places, or copies or portions of any of these items, if the item is within the
       government’s possession, custody, or control and:
               (i) the item is material to preparing the defense;
               (ii) the government intends to use the item in its case-in-chief at trial; or
               (iii) the item was obtained from or belongs to the defendant.

Fed. R. Crim. P. 16(a)(1)(E).

       A defendant must make a prima facie showing of materiality before he is entitled to

obtain requested discovery. See United States v. Simpson, 845 F.3d 1039, 1056 (10th Cir. 2017).

“Neither a general description of the information sought nor conclusory allegations of materiality

suffice; a defendant must present facts which would tend to show that the government is in

                                                   3
          Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 4 of 13



possession of information helpful to the defense.” United States v. Lucas, 841 F.3d 796, 804 (9th

Cir. 2016). The term “defense” means an argument in response to the prosecution’s case-in-

chief, i.e., an argument that refutes the government’s claims that the defendant committed the

crime charged. See United States v. Armstrong, 517 U.S. 456, 462 (1996). To be material, it is

not enough that the evidence sought “bears some abstract, logical relationship to the issues in the

case … [r]ather a showing of materiality requires some indication that pretrial disclosure of the

information sought would have enabled the defendant to significantly alter the quantum of proof

in his favor.” United States v. Goris, 876 F.3d 40, 44-45 (1st Cir. 2017). Establishing prima facie

materiality is not a heavy burden; evidence is material when there is a strong indication that it

“will play an important role in uncovering admissible evidence, aiding witness preparation,

corroborating testimony, or assisting impeachment or rebuttal.” United States v. Lloyd, 992 F.2d

348, 351 (D.C. Cir. 1993) (internal quotations omitted). Nonetheless, the threshold showing of

materiality is essential because ordering the government to produce discovery absent such a

showing is inconsistent with Rule 16. See United States v. Mandel, 914 F.2d 1215, 1219 (9th Cir.

1990).

         The scope of discoverable materials is limited by Rule 16(a)(2), which states in pertinent

part, “this rule does not authorize the discovery or inspection of reports, memoranda, or other

internal government documents made by an attorney for the government or other government

agent in connection with investigating or prosecuting the case.” Fed. R. Crim. P. 16(a)(2).

         “At any time the court may, for good cause, deny, restrict, or defer discovery or

inspection, or grant other appropriate relief.” Fed. R. Crim. P. 16(d). Moreover, a “trial court can

and should, where appropriate, place a defendant and his counsel under enforceable orders

against unwarranted disclosure of the materials which they may be entitled to inspect.” Alderman



                                                 4
         Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 5 of 13



v. United States, 394 U.S. 165, 185 (1969). “The burden of showing ‘good cause’ is on the party

seeking the order, and ‘among the considerations to be taken into account by the court will be the

safety of witnesses and others, a particular danger of perjury or witness intimidation, [and] the

protection of information vital to national security[.]’” United States v. Cordova, 806 F.3d 1085,

1090 (D.C. Cir. 2015) (quoting Fed. R. Crim. P. 16(d) Advisory Committee’s Note to 1966

Amendment to Former Subdivision (e)).

               2) Brady and Giglio

       In Brady v. Maryland, 373 U.S. 83 (1963), the Supreme Court held that “suppression by

the prosecution of evidence favorable to an accused upon request violates due process where the

evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of

the prosecution.” Id. at 87. The Supreme Court recognized the obligation to disclose even in the

absence of a defense request. United States v. Agurs, 427 U.S. 97, 107 (1976). Further, in Giglio

v. United States, 405 U.S. 150, 154 (1972), the Supreme Court extended the prosecution’s Brady

obligation to include the disclosure of evidence affecting the credibility of a witness. Such

information and evidence is “material” under Brady “if there is a reasonable probability that, had

the evidence been disclosed to the defense, the result of the proceeding would have been

different.” Kyles v. Whitley, 514 U.S. 419, 433 (1995) (quoting United States v. Bagley, 473 U.S.

667, 682, 105 S.Ct. 3375, 87 L.Ed.2d 481 (1985) (opinion of Blackmun, J.)). The Supreme Court

continues to reaffirm that prosecutors have an “affirmative duty to disclose evidence favorable to

a defendant,” Kyles, 514 U.S. at 432, and that “the prudent prosecutor will resolve doubtful

questions in favor of disclosure.” Agurs, 427 U.S. at 108, Kyles, 514 U.S. at 439.

               3) The Jencks Act




                                                 5
         Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 6 of 13



       Fed. R. Crim. P. 16(a)(2) likewise “prohibits discovery of statements by government

witnesses or prospective government witnesses except as provided in the Jencks Act, 18 U.S.C. §

3500.” United States v. Tarantino, 846 F.2d 1384, 1414 (D.C. Cir. 1988). “The Jencks Act

entitles a federal criminal defendant to obtain any pretrial statement and report made by a

government witness, but only after the witness has testified on direct examination at trial.”

United States v. Nevels, 490 F.3d 800, 803 (10th Cir. 2007) (emphasis in original). The purpose

of the Jencks Act is to protect the prosecution’s files from unwarranted disclosure and to allow

defendants materials usable for the purposes of impeachment. See United States v. Smaldone,

544 F.2d 456, 460 (10th Cir. 1976). “The prosecution … must disclose [statements] under the

Jencks Act[] … in a manner allowing the defense a reasonable opportunity to examine it and

prepare for its use in the trial.” United States v. Celis, 608 F.3d 818, 835 (D.C. Cir. 2010)

(internal quotations and citations omitted).

       B. Discussion

       Defendants move to compel disclosure of 14 types of discovery depending on the phase

of the criminal proceedings – pre-trial, trial, and after the Government rests its case. The Court

rules on those 14 requests as follows.

               1) Defendants’ Requested Material Described in I(A)(2)-(3), II(3), III(A)(1)

               and (A)(3) is Denied

       Defendants’ request for material described in subparts I(A)(2)-(3), II(3), III(A)(1) and

(A)(3) is denied. Concerning the requests made in I(A)(2)-(3) and II(3), the Government says

that the requested material does not exist. Because “[i]t is well settled that there is no affirmative

duty upon the government to take action to discover information which it does not possess,”




                                                  6
         Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 7 of 13



United States v. Tierney, 947 F.2d 854, 864 (8th Cir. 1991), the Court denies that portion of

Defendants’ motion.

       Defendants’ requests for material made in III(A)(1) (grand jury testimony by prosecution

witnesses), and III(A)(3) (statements or reports by trial witnesses for the Government) are also

denied. In its response brief, the Government says that intends to turn over the requested items as

Jencks Act or Giglio material and therefore the Defendants’ requests are denied.

               2) Pretrial Disclosure Requests (Section I)

                       a) Known Favorable Evidence

       In subpart I(A)(1) of their motion, Defendants move to compel disclosure of “the names

and addresses of all persons who have, or may have, information which is favorable to the

Defendants, or which is inconsistent, in any material way, with the government’s theory of the

case.” To the extent that Defendants seek pretrial disclosure of the prosecution’s witnesses,

Defendants’ request is denied because in a non-capital case a criminal defendant has no

generalized right to discover the identities of prospective government witnesses. See

Weatherford v. Bursey, 429 U.S. 545, 559 (1977). To the extent that Defendants seek production

of Giglio evidence, this Court’s standing discovery order already requires the disclosure of Brady

and Giglio material, and thus, a separate order compelling the disclosure of any evidence subject

to Giglio is not necessary.

                       b) Non-Testifying Witness Evidence

       In subpart I(B)(1), Defendants request pretrial disclosure of the names and addresses of

non-testifying witnesses interviewed by the Government. “While courts may in their discretion

order the Government to produce such a list of witnesses, United States v. Hsin-Yung, 97 F.

Supp. 2d 24, 36 (D.D.C. 2000) (citing United States v. Cadet, 727 F.2d 1453 (9th Cir. 1984)),



                                                7
         Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 8 of 13



there must be a showing of materiality before requiring the disclosure of information regarding

non-testifying witnesses. See United States v. Lujan, 530 F. Supp. 2d 1224, 1249–50 (D.N.M.

2008). Here, Defendants provided no reason for needing this information, and they did not

“assert that the witnesses have exculpatory information, which would require that the list be

produced under the Brady doctrine.” Hsin-Yung, 97 F. Supp. 2d 24 at 36. Accordingly,

Defendants’ request is denied.

       In addition to the names and addresses of non-testifying witnesses, in subparts I(B)(2)

and (3), Defendants request any written or recorded statement made by such witnesses and

reports – including law enforcement reports – that contain a verbatim account of any oral

statement made by any non-testifying witnesses. “Criminal defendants are only entitled to

statements of non-testifying witnesses … if those statements qualify as Brady material.” United

States v. Edelin, 128 F. Supp. 2d 23, 33 (D.D.C. 2001) (citing United States v. Williams–Davis,

90 F.3d 490, 512–12 (D.C. Cir. 1996)). Defendants’ stated need for the statements of non-

testifying witnesses is that they are “necessary so that Defendants’ counsel may effectively assist

[Defendants] at trial.” But Defendants point to no particularized need for the statements or

explain whether they qualify as Brady material. Accordingly, their requests are denied.

               3) Trial Disclosure Requests (Section II)

                      a) Evidence Affecting a Testifying Witness’s Credibility

       In subpart II(1), Defendants request “all written or recorded statements or reports

previously made by any person other than the witness which contradict, in a material way, the

witness on any portion of his direct testimony or which attributes to the witness any statement

which is inconsistent with any testimony given by the witness on direct examination.” In other

words, Defendants move to produce Giglio evidence. As explained supra, the Court’s standing



                                                8
         Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 9 of 13



discovery order already requires the disclosure of Giglio material and thus a separate order

compelling the disclosure of any evidence is unnecessary.

                      b) FBI “Rap Sheet” or Documents of Testifying Witness’s Prior

                      Criminal History

       In subpart II(2), Defendants move to compel disclosure at trial “any FBI Identification

Sheet or any other document or writing … showing all prior arrests and convictions of the

[testifying] witness.” “[T]he prosecution bears the burden of disclosing to the defense a

prosecution witness’s criminal record, whether or not an explicit request has been made by

defense counsel.” Wilson v. Beard, 589 F.3d 651, 663 (3d Cir. 2009); East v. Scott, 55 F.3d 996,

1003 (5th Cir. 1995) (“the prosecution is deemed to have knowledge of any criminal history

information pertaining to its witnesses that would be revealed by a routine check of FBI and state

crime databases, including a witness’ state ‘rap sheet.’”) (discussing United States v. Auten, 632

F.2d 478, 480 (5th Cir.1980)). Therefore, Defendants’ request for disclosure at trial of the

criminal records of each witness the Government intends to call is granted.

               4) Disclosures after the Government Rests (Section III)

                      a) Grand Jury Testimony of Witnesses who the Government Will Not

                      Call at Trial

       In subpart III(A)(1), Defendants seek, “the entire grand jury testimony of each person

who appeared before the grand jury … but who did not testify for the government in its case-in-

chief.” Because Defendants point to no particularized need for the grand jury testimony of non-

testifying witnesses or explain whether such testimony qualifies as Brady material, their request

is denied. See Edelin, 128 F. Supp. 2d 23 at 33 (“Criminal defendants are only entitled to

statements of non-testifying witnesses … if those statements qualify as Brady material.”)



                                                9
        Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 10 of 13



                       b) Statements of Non-Testifying Witnesses who were Interviewed by

                       the Government

       In subpart III(A)(4), Defendants move to compel disclosure of “[a]ll written or recorded

statements by persons who were interviewed by the government … but who were not called as

witnesses” in the Government’s case-in-chief. Again, absent a showing of particularized need for

this discovery and a showing that it qualifies as Brady material, Defendants motion is denied.

                       c) Records Prepared by Non-Testifying Investigative or Law

                       Enforcement Personnel

       Finally, in subpart III(A)(5), the Defendants move to compel disclosure of “[a]ll …

recordings which have not been otherwise produced for the Defendants’ inspection, which were

prepared, in connection with the investigation of this case, by investigative or law enforcement

officers … who did not testify,” after the Government presents its case-in-chief. This request is

denied for the reasons articulated above.

III.   DEFENDANTS’ MOTION FOR DISCLOSURE OF GRAND JURY TESTIMONY

       (ECF NO. 75)

       Defendants move for an order compelling the Government “to disclose the grand jury

testimony of any and all witnesses who testified before the grand jury” or for the Court to review

the testimony, in camera, of certain witness whom Defendants believe may have testified before

the grand jury. Defendants make three arguments. First, they believe that “the full scope of

[their] involvement was not adequately presented to the grand jury,” and suggest that the

prosecution did not present evidence that negated Defendants’ guilt. Second, they contend that if

this case’s special case agent was the sole testifying witness before the grand jury, then he or she

may have presented the grand jury with “excessive or improper” hearsay, which undermined the



                                                10
         Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 11 of 13



proceedings. Third, the transcripts are needed to prepare a defense and properly cross-examine

and impeach witnesses. Defendants seek disclosure of the transcripts pursuant to Federal Rule of

Criminal Procedure 6(e)’s exceptions for disclosure of grand jury matter “preliminarily to or in

connection with a judicial proceeding,” or where “a defendant who shows that a ground may

exist to dismiss the indictment because of a matter that occurred before the grand jury.” Fed. R.

Crim. P. 6(e)(3)(E)(i), (ii).

        The Government opposes the motion but represents that it will provide Defendants

relevant factual statements from the grand jury proceeding as part of its binding discovery

obligations.

        A. Legal Standard

        A “grand jury proceeding is accorded a presumption of regularity, which generally may

be dispelled only upon particularized proof of irregularities in the grand jury process.” United

States v. R. Enters., Inc., 498 U.S. 292, 301 (1991) (internal quotation omitted). The Supreme

Court has recognized “‘that the proper functioning of our grand jury system depends upon the

secrecy of grand jury proceedings.’” In re Special Grand Jury 89-2, 143 F.3d 565, 569 (10th Cir.

1998) (quoting Douglas Oil Co. v. Petrol Stops Northwest, 441 U.S. 211, 218 (1979)). “Secrecy,

however, is not absolute,” as demonstrated by Federal Rule of Criminal Procedure 6(e), which

provides exceptions to the general rule. Id.

        Disclosure of grand jury information is proper under Rule 6(e)(3)(E)(i) when three

requirements are satisfied. The person seeking disclosure must first identify a relevant “judicial

proceeding”; then, second, establish that the requested disclosure is “preliminarily to” or “in

connection with” that proceeding; and, finally, show a “particularized need” for the requested

grand jury materials. See United States v. Sells Eng’g, Inc., 463 U.S. 418, 443 (1983).



                                                11
        Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 12 of 13



       Concerning disclosure under Rule 6(e)(3)(E)(ii), the decision on whether to disclose

grand jury materials to defendant’s counsel is left to the trial court on a showing by defendant

“that a ground may exist to dismiss the indictment because of a matter that occurred before the

grand jury.” In considering the issue of grand jury disclosure, the Tenth Circuit has stated:

       [t]he prerequisites for disclosure of grand jury materials are demanding.
       Specifically, a party seeking grand jury materials must show (1) the materials are
       needed to avoid a possible injustice in another judicial proceeding, (2) the need
       for disclosure is greater than the need for continued secrecy, and (3) the request is
       structured to cover only material so needed. Relevance alone is not sufficient;
       secrecy will not be broken absent a compelling necessity for the materials.
       Further, the request must amount to more than a request for authorization to
       engage in a fishing expedition.

In re Grand Jury 95-1, 118 F.3d at 1437 (quotation marks and citations omitted). Rather than a

general request, the Supreme Court has consistently held a defendant must make a strong

showing of a “particularized need” before grand jury materials are disclosed. See United States v.

Warren, 747 F.2d 1339, 1347 (10th Cir. 1984) (quotation marks and citations omitted). It

appears that this same standard applies to requests for in camera review of the grand jury

material. See United States v. Dzionara-Norsen, No. 19-CR-6131G, 2020 WL 1897179, at *13

(W.D.N.Y. Apr. 17, 2020). In sum,“[t]he rule governing disclosure of grand jury testimony is not

to be used as a substitute for general discovery,” In re Lynde, 922 F.2d 1448, 1453-54 (10th Cir.

1991) (quotation marks and citation omitted), nor as a means to reveal exculpatory evidence, see

United States v. Rising, 867 F.2d 1255, 1260 (10th Cir. 1989).

       B. Discussion

       Because under either of Rule 6’s exceptions Defendants must show a “particularized

need” for the transcripts, the Court concentrates on that component and concludes that

Defendants have failed to show such a need. Defendants’ arguments that the prosecution did not

present evidence negating their guilt and that the grand jury heard solely from a case agent who

                                                12
           Case 1:18-cr-01966-JCH Document 83 Filed 04/24/20 Page 13 of 13



parroted hearsay is based on nothing more than speculation. While the Court sympathizes with

Defendants’ claim that without the transcripts they cannot determine if their constitutional rights

were violated, their conjectural beliefs are insufficient to establish a need for disclosure that

outweighs the policy of grand jury secrecy. Accordingly, the Defendants’ motion is denied.

IV.       CONCLUSION

          IT IS THEREFORE ORDERED that


      •   Defendants’ Motion for Production of Evidence Favorable to the Accused (ECF No. 73)

          is GRANTED in part and DENIED in part as explained herein;

      •   Defendants’ Motion for Disclosure of Grand Jury Testimony (ECF No. 75) is DENIED;

      •   The Clerk of Court is directed to seal the Government’s entire filing at ECF No. 76. In

          that filing, the Government attached to and quoted from a sealed order of this Court from

          an unrelated case, thereby making the sealed order public. The United States Attorney’s

          Office is kindly asked to ensure that it does not place onto the public record this

          Court’s sealed orders.


          IT IS SO ORDERED.




                                                   ______________________________________
                                                   HON. JUDITH C. HERRERA
                                                   Senior United States District Judge




                                                 13
